Citation Nr: 1111080	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint aches, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder, not otherwise specified.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty training (ACDUTRA) from April 1987 to August 1987, and served on active duty from November 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Indianapolis, Indiana, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in September 2010.  A transcript of the hearing has been associated with the claims file.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The April 2008 VA examination report reflects an assessment of generalized anxiety disorder, not otherwise specified, and the claim in that regard has not been developed.  Thus, a remand for further development is necessary and the issue in that regard has been rephrased as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  
REMAND

The Veteran asserts entitlement to service connection for PTSD, headaches and memory loss, as well as joint aches, to include as due to undiagnosed illness.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

Initially, the Board notes that the Veteran testified that he has had relevant treatment via the VA Health Care Center in New Albany from 2000 and via the Scottsburg VA Health Care Center in Scott's County, from 2009.  Transcript at 5-6 & 12-14 (2010).  He further testified to having treatment at the Louisville VA Medical Center from 2000 to present.  Id. at 6-7 & 12.  VA treatment records, dated prior to 2001, have not been associated with the claims file and up-to-date VA treatment records have not been associated with the claims file.   

In addition, the Veteran testified that an application for Social Security Administration (SSA) disability benefits was pending.  Transcript at 16 (2010).  The SSA records have not been associated with the claims file.  

The Board further notes that a March 2007 deferred rating decision reflects  the AOJ has conceded combat stressors in association with the Veteran's claim for service connection for PTSD.  In addition, VA records note dysthymia in January 2005 and depression in October 2009.  Further, while the April 2008 VA examiner reported that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, the assessment entered was generalized anxiety disorder, not otherwise specified, and no opinion was provided in regard to whether anxiety disorder, not otherwise specified, is related to service.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  

The Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In addition, the Veteran has asserted entitlement to service connection for headaches and memory loss, as well as joint pain, to include as due to undiagnosed illness.  The Board notes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

VA statutes and regulations provide that service connection is warranted for certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The environmental hazards may have included: exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles.  In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials.

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  A "medically unexplained chronic multisymptom illness" is defined under § 3.317(a)(2)(ii) as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, diseases of "partially explained etiology", such a diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

In addition, complaints of headache are noted in an October 2004 VA treatment record, a March 2009 VA record notes a long history of migraine, and the assessment in May 2009 was migraine.  The Board notes that while the April 2008 VA examiner entered a diagnosis of migraine headaches, and an onset was noted in 2004, the Veteran testified to having headaches during active service.  Transcript at 7 (2010).  A rationale for the finding of onset in 2004 was not provided in the April 2008 VA opinion.  The Board notes that a veteran is competent to report his symptoms, to include pain.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so.  

In addition, while the April 2008 VA examiner noted insufficient clinical data to support a finding of a chronic disorder or residuals thereof in regard to joint pain, a September 2001 record notes osteoarthritis symptoms, a June 2005 VA treatment record notes arthalgias, a September 2005 VA record notes paresthesiasm and myalgias, and findings on magnetic resonance imaging (MRI) in March 2009 were noted to suggest right shoulder tendonosis, with x-ray examination in June 2009 showing cervical spine degenerative disc disease.  The Board notes that service treatment records reflect complaints of calf and foot pain in June 1987, with notation of normal function of the proximal and distal joints, and a right ankle sprain is documented in June 1987.  Records, dated in July 1987, note mild knee strain, and complaints of knee pain in July 1987 were attributed to "PFP."  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that evidence, to include the April 2008 VA examination report and opinion, to be inadequate for a determination in regard to the matters on appeal.  Therefore, an examination and/or opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph numbers 3 and 4 below, in regard to whether an acquired psychiatric disorder, migraines, memory loss, or joint pain is etiologically related to in-service disease or injury, to include as due to undiagnosed illness, or otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records, to include up-to-date treatment records from the identified facility or facilities that have not been associated with the claims file.  All records obtained should be associated with the claims file.  

2.  Obtain the SSA records, to include any decisions and the medical records, upon which any decision was based.  All records obtained should be associated with the claims file.

3.  After completion of the above to the extent possible, return the claims file to the April 2008 VA examiner, if available; otherwise, another VA examiner.  Request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified disorder manifested by joint pain or migraines are related to service, to include undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness, or otherwise related to service or service-connected disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completion of number 1 and 2 above to the extent possible, schedule the Veteran for VA psychiatric examination to determine the existence and etiology of any identified acquired psychiatric disorder.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified acquired psychiatric disorder, to include any disorder manifested by memory loss, is related to service, to include undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness, or otherwise related to service or service-connected disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


